DECISION
On September 16, 2015, the Defendant’s suspended sentence was revoked and was sentenced to the Department of Corrections for a term of five (5) years, with no time suspended, for the offense of Count II: Failure to Register as a Sexual or Violent Offender, a felony, in violation of §46-23-504, MCA. The terms and conditions of the suspended portion of this Judgment are the same as those contained in the judgment filed with the Court on March 9, 2015. The Court respectfully requested that Defendant be screened for all available *36mental health and chemical dependency programs. The Defendant was granted credit for a total of five hundred fifty (550) days for time served. The Defendant was designated a Level 1 Sex Offender.
Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.